Citation Nr: 1145733	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  04-36 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a disorder of the left great toenail, including as secondary to service-connected disorder to the right great toenail. 

2.  Entitlement to an initial disability rating in excess of 10 percent for service-connected disorder of the right great toenail.  

3.  Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from August 1969 to July 1973.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from November 2003 and January 2004 rating decisions by the RO.  

In its November 2003 decision, the RO granted the Veteran's claim of entitlement to service connection for a history of an ingrown right great toe nail, status post nail removal.  The RO assigned a noncompensable rating, effective August 25, 2003. The Veteran disagreed with that rating, and this appeal ensued.  By a rating action in September 2004, the RO raised that rating to 10 percent but retained the assigned effective date.  However, because that rating did not constitute a full grant of the benefits sought, that issue remained on appeal.  

In its January 2004 decision, the RO denied the Veteran's claim of entitlement to service connection for a left great toenail disorder.  The Veteran also perfected an appeal with respect to that decision, and it was added to the current appeal. 

In July 2009, the Veteran appeared before the undersigned Acting Veteran's Law Judge and gave testimony in support of his claim.  A complete transcript is of record.  

In November 2009, the Board remanded the claim for additional development.  The case has been returned to the Board and is ready for further review.  

In Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) recently held that a claim of entitlement to a total disability rating based on individual unemployability (TDIU) cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice, that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  

The record in this case indicates that the Veteran has asserted that he is not employable by reason of his service-connected right great toe disorder.  He stated during his May 2010 VA examination that he retired because he could not wear the steel-toe boots or shoes required as an electrician due to his disability.  Thus, in light of Rice, the issue of entitlement to a TDIU has been raised.  However, such claim has not been developed nor considered by the RO in the first instance.  

Therefore, the Board will remand the issue of entitlement to TDIU to the RO for development and adjudication.  In addition, the issue of entitlement to service connection for a disorder of the left great toenail, including as secondary to service-connected disorder to the right great toenail, will be addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected right great toe disorder is manifested by complaints of pain, swelling, redness, stiffness, and burning, but does not more nearly approximate a moderately severe foot injury.   
CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for service-connected disorder of the right great toenail have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5280 and 5284 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance Requirements

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The Veteran's claim arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In this case, notice was sent to the Veteran in September 2003, prior to the initial adjudication of his claim for service connection for a right great toe disorder.  The Board notes that the Veteran's claim was granted in a November 2003 decision and evaluated as 0 percent disabling effective August 25, 2003 (the date the Veteran's claim for service connection was filed).  Thereafter, the Veteran disagreed with the 0 percent evaluation of this now service-connected disability.  In September 2004, the RO increased the evaluation to 10 percent effective from August 25, 2003.  Consequently, as the Veteran's claim was initially one for service connection, which has been granted, the Board finds that VA's obligation to notify him was met as the claim for service connection was obviously substantiated.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, any deficiency in notice relating to the Veteran's appeal for a higher rating is not prejudicial to him.  Therefore, no further notice is needed under VCAA.  

As to VA's duty to assist, the RO associated the Veteran's VA outpatient treatment records and he was afforded VA examinations.  See 38 C.F.R. § 3.159(c)(4) (2011).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are more than adequate.  The examinations provided adequate basis for rating the Veteran's disability.  Further, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected right great toe disorder since he was last examined.  See 38 C.F.R. § 3.327(a) (2011).  The examinations in this case are adequate upon which to base a decision.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  See 38 C.F.R. § 3.159 (c)(4) (2011).  Also the Veteran was afforded a hearing before the Board in July 2009.  The Board finds that no additional assistance is required to fulfill VA's duty to assist. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

II.  Anaylsis

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the  disability from the point of view of the Veteran working or  seeking work, 38 C.F.R. § 4.2, and to resolve any doubt  regarding the extent of the disability in the Veteran's  favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. §§ 4.2; Peyton v.  Derwinski, 1 Vet. App. 282 (1991).  
While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In cases where the original rating assigned is appealed, consideration must be given to whether the veteran deserves a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran's service-connected right great toenail disorder is currently evaluated as 10 percent disabling per 38 C.F.R. § 4.71(a), Diagnostic Codes 5299-5280.  In this case, the RO rated the disorder by analogy to hallux valgus.  See 38 C.F.R. § 4.20 (permitting evaluation, by analogy, where the rating schedule does not provide a specific diagnostic code to rate the disability).  See also Butts v. Brown, 5 Vet. App. 532, 541(1993) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case").  The 10 percent disability rating that has been assigned is the maximum schedular rating available under Diagnostic Code 5280.   

Since the Veteran is already receiving the maximum evaluation offered under the Diagnostic Code for hallux valgus, the Board will consider analyzing the Veteran's claim under alternative Diagnostic Codes.  The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet.  App. 122, 128-30 (2000).   

VA treatment records show that, in March 2000, the Veteran complained of foot pain, and was diagnosed to have tinea pedis and pes planus.  In July 2002, the Veteran complained of burning in the big toes.  It was noted that a podiatrist had advised the Veteran to have the toe nails removed, but that he did not want to do that.  In March 2004, the Veteran was seen for mycotic nail care.  Onychomycosis was diagnosed.  

The Veteran was examined by VA in June 2004.  It was noted by way of history that the Veteran had removal of the right first toenail in service and that the toenail had regrown with the only residual being severe onychomycosis of all of the toenails.  He complained of tenderness in the first metatarsophalangeal joint of the right foot.  He reported having difficulty walking and being unable to work in construction because of pain in this joint.  Examination revealed slight tenderness in the right first metatarsophalangeal joint.  Severe onychomycosis was noted on the first toes.  The findings were, arthralgia of the right first joint-no evidence of degenerative joint disease, and onychomycosis of the toenails, severe.  The Veteran underwent further treatment in November 2004 after complaining of thick nails that were causing pain.  The nails were debrided.  Subsequent VA medical records show the Veteran continued to receive treatment and debridement for the right great toe into 2011.  

The Veteran was examined again by VA in May 2010.  He complained of pain, swelling, redness, stiffness and burning in the big toe.  On examination, there was no evidence of painful motion, swelling or weakness.  There was tenderness, instability and abnormal weight bearing.  There was no skin or vascular abnormality, no clawfoot, no malunion or nonunion, and no muscle atrophy.  It was noted that the nails were thick, yellow and long.  He had a non-antalgic gait.  X-rays showed normal ankles, pes planus, and mild hallux valgus deformity.  The examiner found that the Veteran had thick hallux nails with no sign of ingrown toenails.  It was noted that the Veteran has onychomycosis causing thickening of the hallux nails.  It was opined that the procedure he underwent in service did not result in permanent deformity.   

Disabilities of the feet are governed by the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5276 through 5284.  Several disabilities listed in this portion of the rating schedule are expressly denoted as "unilateral," see 38 C.F.R. § 4.71a, Diagnostic Codes 5280, 5281 and 5282; while other disabilities are rated the same regardless of whether the disability present is unilateral or bilateral, see 38 C.F.R. § 4.71a, Diagnostic Code 5279.  Still, other disabilities are given one rating if the condition is unilateral and a different rating if the condition is bilateral.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5276 and 5278.  

Initially, the Board notes that Diagnostic Codes 5277, 5279, 5280, 5281 and 5282 do not provide for ratings in excess of 10 percent and, thus, cannot avail the Veteran any further benefit.  Further, based on the evidence of record, Diagnostic Codes 5278 and 5283 are not for application in the instant case because there has been no objective finding of claw foot or malunion or nonunion of tarsal or metatarsal bones.   The Board notes the May 2010 VA examiner provided a diagnosis of pes planus deformity bilaterally.  The Veteran is not service connected for pes planus, and thus Diagnostic Code 5276 is not for application.  Nor is the Veteran's right great toe disorder the functional equivalent of amputation so that a 30 percent rating under Diagnostic Code 5171 is not warranted.  

The Board has also considered Diagnostic Code 5284 in evaluating the Veteran's service-connected right great toe disorder, which provides criteria for rating other foot injuries.  A moderate foot injury warrants a 10 percent disability evaluation.  A moderately severe foot injury warrants a 20 percent disability evaluation and a severe foot injury is assigned a 30 percent disability evaluation.  A note to Diagnostic Code 5284 provides that a 40 percent disability evaluation will be assigned for actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284. 

The evidence indicates, however, that the Veteran's right great toe disorder is no more than mildly impairing, and only to the areas of walking, standing, and distance movement.  He has reported pain and tenderness, and instability and abnormal weight bearing have been documented.  He does not, however, have an antalgic gait.  Furthermore, there is no evidence, lay or otherwise, that would indicate that the Veteran's right great toe disorder is productive of a disability picture that is consistent with a moderately severe disability under Diagnostic Code 5284.  The Veteran's current disability rating contemplates severe hallux valgus, and the Diagnostic Code for such does not provide a basis for a higher evaluation; nor does the disability warrant a higher evaluation under any other potentially applicable Diagnostic Code.   

The May 2010 VA examiner did indicate that the Veteran had periods of decreased ability to stand and walk during flare-ups.  It was stated that the Veteran had flare-ups several times a year but less than monthly which lasted more than two weeks.  In this regard, the Board is aware of the importance of considering such symptoms as painful motion, functional loss due to pain, excess fatigability, weakness, and flare-ups in evaluating foot disorders.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); 38 C.F.R. §§ 4.40, 4.45.  At the same time, the VA examiner noted that the Veteran had no painful motion or swelling on objective examination.  There was no atrophy.  Although there is evidence of painful motion and other functional limitations, the Board finds that the disability does not more closely approximate the next higher rating, which could only be to treat the disability as more closely approximating amputation.  There is no support in the record for a finding of functional amputation.  The Veteran still has use and balance.  Overall, the service-connected right great toe disorder shown has not been shown on examination to be more than moderate in degree.  Consequently,  the Veteran's service-connected right great toe disorder does not in any way warrant a schedular evaluation in excess of 10 percent at any period during the pendency of this appeal.  Therefore no rating above 10 percent is warranted based on pain or functional limitation.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45 (2011).

In light of the evidence, the Board finds there is a preponderance of the evidence against the Veteran's claim and the appeal must be denied.  

Finally, the Board must consider whether referral for consideration of an extraschedular disability rating is warranted under 38 C.F.R. § 3.321(b).  The potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's service-connected right great toe disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96.  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).  

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there are higher ratings available under multiple diagnostic codes, but the Veteran's disability is not productive of such manifestations.

Based on the foregoing, the Board finds that the preponderance of the evidence is against finding that the requirements for referral for consideration of an extraschedular evaluation for the Veteran's service-connected right great toe disability under the provisions of 38 C.F.R. § 3.321(b)(1) have been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to an initial disability rating in excess of 10 percent for service-connected disorder of the right great toenail is denied.  


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Veteran is seeking service connection for a disorder of the left great toenail, including as secondary to service-connected disability.  As noted above, in November 2009, the Board remanded this claim for an examination and a medical opinion.  The VA examiner was informed that if a disorder(s) of the left great toenail is diagnosed, the examiner should identify and explain the elements supporting each diagnosis.  The examiner was then to render an opinion as to the etiology of that disorder(s), in other words, whether it is at least as likely as not (50/50 chance) that such left great toenail disorder is the result of an event in service or whether it is at least as likely as not that it is proximately due to, the result of or has been aggravated by the service-connected disorder of the right great toenail.  The Board specifically pointed out that a disorder of the left great toenail will be considered to have been aggravated by the service-connected right great toenail disorder when there is an increase in the level of left great toenail disability that is proximately due to or the result of the service-connected disorder of the right great toenail, unless there is a finding that such increase is due to the natural progress of the disease.  38 C.F.R. § 3.310 (2011).  It was further noted that temporary or intermittent flare-ups of an injury or disease are not sufficient to be considered aggravation, unless there is an actual increase in the underlying pathology.  

The Veteran was examined by VA in May 2010.  At that time, the examiner opined that the left foot hallux nail was not caused by or a result of the right hallux nail.  However, the examiner did not address if the disorder was due to an event in service or if the disorder is aggravated by the service-connected disorder of the right great toenail.  Additionally the RO requested an addendum opinion, and in June 2011, the examiner again did not address the specific questions presented by the Board.  

On this issue, the Board mandated that the Veteran be evaluated under clearly specified conditions and the Board directed that specific questions be answered by the examiner regarding the disorder on appeal.  The mandates presented by the Board were not adequately followed or addressed.   A remand of this claim is necessary to ensure compliance with the prior Board remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In addition, as noted in the Introduction, the Court recently has held that a TDIU is an element of all appeals for an initial or increased rating.  Rice, 22 Vet. App. at 447.  If the claimant or the record reasonably raises the question of whether the appellant is unemployable due to the disability for which an increased rating is sought, then whether TDIU is warranted as a result of that disability is part and parcel to that claim.  Id. at 455. A TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2011). 

Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). In this case the Veteran has satisfied each of these requirements.  Specifically, the Board notes that in the May 2010 VA report, it was noted that according to the Veteran, he had retired due to being unable to wear the shoes or boots require for his job.  Therefore, the issue of entitlement to a TDIU has reasonably been raised.  Id.   However, as the RO has not yet addressed whether the Veteran's service-connected right great toe disorder makes him unemployable, the RO should adjudicate the issue of entitlement to a TDIU in the first instance.  See Rice, supra. 

The Veteran is hereby notified that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2011).  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter for the TDIU issue in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), 38 C.F.R. § 3.159 (2011), and applicable legal precedent.  Take all necessary action to develop and adjudicate such claim, as appropriate. 

2.  Refer the file to the May 2010 VA examiner for an addendum opinion.  If that examiner is not available have the file reviewed by another VA physician for the addendum opinion.  After reviewing the file, the examiner should offer an opinion as to the etiology of the left toe disorder, to include whether it is at least as likely as not (50/50 chance) that such left great toenail disorder is the result of an event in service or whether it is at least as likely as not that it is proximately due to, the result of, or has been aggravated by the service-connected disorder of the right great toenail.  The examiner must set forth the rationale for all opinions rendered.  If the examiner is unable to render an opinion without resort to speculation, he or she should so state and the reason why. 

3.  The RO should make arrangements with the appropriate VA medical facility for the Veteran to be afforded an examination to assess his employability.   The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on his/her review of the case, the examiner must provide an opinion on the following: 

Is it at least as likely as not (50 percent or greater degree of probability) that the Veteran's service-connected right great toe disorder alone precludes him from securing and following substantially gainful employment consistent with his education and occupational experience. 

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the claim of unemployability; less likely weighs against the claim. 

The examiner is requested to provide a rationale for any opinion provided. 

4.  Then the RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, specific studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011); See also Stegall v. West, 11 Vet. App. 268 (1998).

5.  Following completion of the above, the claim should be readjudicated, to include entitlement to a TDIU.  If any benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
SARAMAE KREITLOW
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


